DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 21 January 2021 has been entered.  Claims 24, 28, 32, 36-38, 40, 42 and 43 have been amended.  Claims 1-23 have been previously canceled.  Claims 24-43 are currently pending and have been considered below.

Response to Arguments
The objection to claims 28 and 43 have been withdrawn in view of Applicant’s amendments.
The 35 U.S.C. §112 (b) rejection of claims 32-43 has been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to the amendments of claim(s) 24-43 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Applicant's arguments filed 21 January 2021 have been fully and carefully considered but they are not persuasive. Applicant argues on page 10 of the Remarks that modifying Lee would render the teachings of Lee unsatisfactory for its intended purpose.  The Examiner respectfully disagrees.
In response to applicant's argument that modifying Lee would render the teachings unsatisfactory for its intended purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lee discloses at least in the Abstract, “receiving, by the portable terminal, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays.”  
Collins discloses at least in paragraphs [0022]-[0023], “FIG. 1B differs from FIG. 1A in that the back of a $100 bill is imaged with IR lights based on the direction and control of the controller. This IR illuminated image when presented to the checkout clerk (may also be referred to as a "cashier" herein) within a screen associated with the POS device shows two thick whited out vertical lines ... The $100 bill is illuminated by the IR LEDs at approximately 800 nm of IR light … FIG. 1C is a diagram of a currency validation system using white light, according to an example embodiment. FIG. 1C differs from FIGS. 1A and 1B in that controller illuminates the face of a $100 bill with white light by activating the white LEDs and the scanner to uses the camera (imager) to capture an image of the while light illuminated $100 bill.”
While Lee does not explicitly use an electrical light source or LED for the visible rays, it would have been obvious to use an electrical or LED light source for the visible rays or white light LED as taught by Collins and would not have rendered Lee unsatisfactory for its intended purpose.  Collins was only cited for its use of multiple light sources. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-26, 32-35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee”, in view of Collins, JR. et al., U.S. Publication No. 2015/0348350, hereinafter, “Collins”, and further in view of Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842, hereinafter, “Kanwal”.

As per claim 24, Lee discloses a currency validation (CVAL) device, comprising: 
an illumination subsystem for illuminating a currency item in a field of view (Lee, ¶0010, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays; Lee, ¶0026, the portable terminal includes a light receiving device and an infrared ray irradiation device; Lee, ¶0028, the portable may irradiates infrared rays toward the bill … the infrared rays are electromagnetic waves of a wavelength band of approximately 760 nm to 50,000 nm … the portable terminal includes a GaAs semiconductor laser of a wavelength of 830 nm, a Nd-YAG or Nd glass laser of a wavelength of 1,300 or 1,060 nm, an HF laser of a wavelength of 2,800 nm, a CO laser of a wavelength of 5,000 nm, a CO2 laser of a wavelength of 10,600 nm, an SF6 laser of a wavelength of 16,000 nm, or a far-infrared laser in the unit of several tens to several hundreds of m … the portable terminal may irradiate infrared rays corresponding to various wavelengths to the bill; Lee, ¶0125, the portable terminal 900 further includes an infrared ray irradiation device, which is controlled by the controller 940 to irradiate predetermined infrared rays, when the user photographs a bill); 
an imaging subsystem having an image sensor and a first optical assembly (Lee, ¶0011, The portable terminal includes a camera for receiving an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays; Lee, ¶0029, a camera; Lee, ¶0030, The portable terminal may sequentially or simultaneously receive the image photographed using the visible rays and the image photographed using the infrared rays); and 
a processor communicatively coupled to the illumination subsystem and the imaging subsystem, wherein the processor is configured to: 
activate the plurality of light sources in the illumination subsystem in a predefined sequence to illuminate the currency item with different spectral profiles (Lee, ¶0028, the portable may irradiates infrared rays toward the bill; Lee, ¶0029, a light receiving means, such as a camera … the light receiving device may receive electromagnetic waves of a wavelength band of visible rays and the infrared rays; Lee, ¶0030, The portable terminal may sequentially or simultaneously receive the image photographed using the visible rays and the image photographed using the infrared rays); 
capture images of the currency item, wherein each image of the images is associated with an illumination of the currency item with a different spectral profile (Lee, ¶0027, the portable terminal receives an image photographed using infrared rays, and an image photographed using visible rays; Lee, ¶0030, The portable terminal may sequentially or simultaneously receive the image photographed using the visible rays and the image photographed using the infrared rays; Lee, ¶0116, The camera 920 photographs an image of a bill using visible rays and an image of the bill using infrared rays); and 
process the plurality of images to validate the currency item (Lee, ¶0035, when the portable terminal receives the image photographed using the visible rays and the image photographed using the infrared rays in step S110, the portable terminal may first perform a correction on the photographed images; Lee, ¶0036, the portable terminal … identifies a denomination of the photographed bill; Lee, ¶0045, The portable terminal may obtain the correction information for the image photographed using the visible rays; Lee, ¶0052, The portable terminal obtains the correction information indicating a degree of increase, decrease, rotation, affine, and perspective required; Lee, ¶0053, the portable terminal then constructs a corrected image by correcting the image photographed using the infrared rays, based on the obtained correction information; Lee, ¶0057, the portable terminal corrects the image photographed using the infrared rays by using the correction information obtained from the image photographed using the visible rays; Lee, ¶0058, the portable terminal performs binary-coding on the constructed corrected image, and determines a counterfeiting possibility by comparing the binary-coded corrected image with a pre-stored genuine bill). 
Lee does not explicitly disclose the following limitations as further recited however Collins discloses 
wherein the illumination subsystem has a plurality of light sources, wherein each light source has a different spectral profile (Collins, ¶0024, the POS device can send instructions to the controller for selections of UV and/or IR illumination (and/or white illumination if desired). (In the FIGS. 1A-1C it was the scanner that instructed the controller to illuminate the IR, UV, or white lights for imaging of the currency.); Collins, ¶0027, The LED board includes one or more (or an array of IR LEDs) and one or more (or an array of UV LEDs). Although not shown, the LED board may include one or more (or an array of white LEDs); Collins, ¶0043, At 210, the currency validator directs a currency validation device (such as the controller of the FIGS. 1A-1D and the device illustrated in the FIG. 1E) to illuminate a currency bill placed in proximity to a camera. The illumination occurring using one or more selected light sources, each light source a different type (wavelength) of light).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the different light sources as taught by Collins in the system of Lee in order to provide consistent lighting for different security features exposed by different types of light being illuminated on various items of currency (Collins, ¶0020).
Lee and Collins further disclose (Collins, ¶0020, It is noted that different currencies or different denominations of a same country's currency can have different security features exposed based on different types of light illuminated on the currency; Collins, ¶0022-0024), but do not explicitly disclose the following limitations as further recited however Kanwal discloses 
control the imaging subsystem to capture a plurality of images of the currency item, wherein each image of the plurality of images is associated with an illumination of the currency item with a different spectral profile, and wherein each image of the currency item represents a spectral response of the currency item to a spectral profile of a respective light source of the plurality of light sources of the illumination subsystem (Kanwal, page 824, Indian Currency: The Reserve Bank has introduced banknotes in the Mahatma Gandhi Series since 1996 and has so far issued notes in the denominations of Rs.5, Rs.10, Rs.20, Rs.50, Rs.100, Rs.500 and Rs.1000 in this series. These notes contain distinct security features to facilitate the detection of genuine notes. The present work has been done with the aim to analyze these security features in the Indian currency ... with Video Spectral comparator, which identifies the currency on the basis of spectral analysis; Kanwal, pages 824-825, Materials and Methods, Present study has been undertaken to study spectral examination of various security features in Indian paper currency prescribed by Reserve Bank of India. Currency note of Mahatma Gandhi series of denomination 1000 was selected for present study. The absorption spectral characteristics were examined by video spectral comparator (model 40). Various types of features were examined on paper currency note using different lights ranges (UV-365,312, 254nm, Ultra Violet transmitted 365nm), by using different magnification ranges and spot light, various filters. In these ranges various security features were analyzed; Kanwal, page 827, Figure 3: Paper currency note of Rs.1000 showing watermark of the Mahatma Gandhi portrait and electrolyte mark in transmitted light; Kanwal, page 828; Figure 4: Paper currency note Rs.1000 showing RBI (secret watermark) besides Gandhi watermark in transmitted; Kanwal, page 830, Figure 7: Paper currency note Rs.1000 giving fluorescent by security thread in 365nm UV light; Figure 8: Paper currency note of Rs.1000 showing micro letters RBI and Bharat in Hindi, give fluorescence in transmitted UV light; Kanwal, page 832, Figure 11: Paper currency note Rs.1000 showing latent image in 365nm UV light; Figure 12: Paper currency note Rs.1000 showing latent image in 365nm transmitted UV light; Kanwal, pages 834-836, Figure 15: Paper currency note Rs.1000 showing optical security fibers giving Yellow fluorescence under transmitted UV; Figure 16: Paper currency note Rs.1000 showing optical security fibers giving Reddish Yellow fluorescence under 365nm UV; Figure 17: Paper currency note Rs.1000 showing optical security fibers giving red Yellow fluorescence under 254nm UV; Figure 18: Paper currency note Rs.1000 showing optical security fibers giving Green fluorescence under 312nm UV; Kanval, page 839, Figure 21: Paper currency note Rs.1000 the number panels, optical fibers giving fluorescence under 365nm Ultra Violet; Figure 22: Paper currency note Rs.1000 the number panels, optical fibers giving fluorescence under 312nm ultra violet); and
process the plurality of images to validate the currency item (Kanwal, page 827, Results and Discussion, Following type of security features on paper currency note were analysed under video spectral comparator-40; Kanwal, page 841, Conclusion, Present study was carried out to analyze the various genuine features of Indian currency of denomination 1000 using Video Spectral comparator-40 (Freeman-Foster) to study various genuine features … Present study can be very helpful in distinguishing between genuine and fake Indian currency notes).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain a plurality of separate image using different spectral profiles as taught by Kanwal in the system of Lee and Collins as an alternate means to detect a wider variety of distinct security features to facilitate the detection of genuine notes / currency (Kanwal, page 824).

As per claim 25, Lee, Collins and Kanwal disclose the CVAL device according to claim 24, wherein the subsystems and the processor are contained within: a handheld housing, or a point of sale counter having a window onto which the currency item is placed for illumination and imaging (Lee, ¶0011, portable terminal includes a camera … a memory for storing … and a controller; Collins, ¶0018, The currency validation system of the FIGS. 1A, 1B, 1C, and 1D include a Point-Of-Sale (POS) device (manned by a cashier), a display having a screen, a scanner with a camera (imager), a controller (currency validation device, discussed herein and below), an array of UV LEDs, and array of IR LEDs, and an array of white light LEDs; Collins, ¶0035, The controller can be integrated into any device, such as a Personal Computer, a wearable processing device, a scanner, and the like. The device capable of being interfaced to a camera to image the currency illuminated by the LEDS; Collins, ¶0037-¶0040). 

As per claim 26, Lee, Collins and Kanwal disclose the CVAL device according to claim 24, comprising a user-interface subsystem communicatively coupled to the processor for displaying at least one of: (i) a result of the currency validation and (ii) feedback to facilitate the positioning of the currency item (Lee, ¶0124, The output 950 outputs the possibility of the counterfeit bill, thereby enabling the user to identify the counterfeit bill. The output 950 may be a Liquid Crystal Display (LCD)). 

As per claim 32, Lee discloses a method for currency validation (CVAL), comprising: 
activating one or more light sources of an illumination subsystem in a predefined sequence to illuminate a currency item with different spectral profiles (Lee, ¶0010, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays; Lee, ¶0026, the portable terminal includes a light receiving device and an infrared ray irradiation device; Lee, ¶0028, the portable may irradiates infrared rays toward the bill … the infrared rays are electromagnetic waves of a wavelength band of approximately 760 nm to 50,000 nm … the portable terminal includes a GaAs semiconductor laser of a wavelength of 830 nm, a Nd-YAG or Nd glass laser of a wavelength of 1,300 or 1,060 nm, an HF laser of a wavelength of 2,800 nm, a CO laser of a wavelength of 5,000 nm, a CO2 laser of a wavelength of 10,600 nm, an SF6 laser of a wavelength of 16,000 nm, or a far-infrared laser in the unit of several tens to several hundreds of m … the portable terminal may irradiate infrared rays corresponding to various wavelengths to the bill; Lee, ¶0029, a light receiving means, such as a camera … the light receiving device may receive electromagnetic waves of a wavelength band of visible rays and the infrared rays; Lee, ¶0030, The portable terminal may sequentially or simultaneously receive the image photographed using the visible rays and the image photographed using the infrared rays; Lee, ¶0125, the portable terminal 900 further includes an infrared ray irradiation device, which is controlled by the controller 940 to irradiate predetermined infrared rays, when the user photographs a bill); 
capturing images of the currency item, wherein each image of the images is associated with an illumination of the currency item with a different spectral profile (Lee, ¶0010, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays; Lee, ¶0011, The portable terminal includes a camera for receiving an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays; Lee, ¶0027, the portable terminal receives an image photographed using infrared rays, and an image photographed using visible rays; Lee, ¶0029, a camera; Lee, ¶0030, The portable terminal may sequentially or simultaneously receive the image photographed using the visible rays and the image photographed using the infrared rays; Lee, ¶0116, The camera 920 photographs an image of a bill using visible rays and an image of the bill using infrared rays); and; 
processing the plurality of images (Lee, ¶0035, when the portable terminal receives the image photographed using the visible rays and the image photographed using the infrared rays in step S110, the portable terminal may first perform a correction on the photographed images; Lee, ¶0036, the portable terminal … identifies a denomination of the photographed bill; Lee, ¶0045, The portable terminal may obtain the correction information for the image photographed using the visible rays; Lee, ¶0052, The portable terminal obtains the correction information indicating a degree of increase, decrease, rotation, affine, and perspective required; Lee, ¶0053, the portable terminal then constructs a corrected image by correcting the image photographed using the infrared rays, based on the obtained correction information; Lee, ¶0057, the portable terminal corrects the image photographed using the infrared rays by using the correction information obtained from the image photographed using the visible rays); and 
validating the currency item using one or more results of the processing (Lee, ¶0058, the portable terminal performs binary-coding on the constructed corrected image, and determines a counterfeiting possibility by comparing the binary-coded corrected image with a pre-stored genuine bill). 
Lee does not explicitly disclose the following limitations as further recited however Collins discloses 
activating one or more light sources of a plurality of light sources of an illumination subsystem to illuminate the currency item with different spectral profiles (Collins, ¶0024, the POS device can send instructions to the controller for selections of UV and/or IR illumination (and/or white illumination if desired). (In the FIGS. 1A-1C it was the scanner that instructed the controller to illuminate the IR, UV, or white lights for imaging of the currency.); Collins, ¶0027, The LED board includes one or more (or an array of IR LEDs) and one or more (or an array of UV LEDs). Although not shown, the LED board may include one or more (or an array of white LEDs); Collins, ¶0043, At 210, the currency validator directs a currency validation device (such as the controller of the FIGS. 1A-1D and the device illustrated in the FIG. 1E) to illuminate a currency bill placed in proximity to a camera. The illumination occurring using one or more selected light sources, each light source a different type (wavelength) of light).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the different light sources as taught by Collins in the system of Lee in order to provide consistent lighting for different security features exposed by different types of light being illuminated on various items of currency (Collins, ¶0020).
Lee and Collins further disclose (Collins, ¶0020; Collins, ¶0022-0024), but do not explicitly disclose the following limitations as further recited however Kanwal discloses 
capturing a plurality of images of the currency item, wherein each image of the plurality of images is associated with an illumination of the currency item with a different spectral profile, and wherein each image of the currency item represents a spectral response of the currency item to a spectral profile of a respective light source of the plurality of light sources of the illumination subsystem (Kanwal, page 824, Indian Currency: The Reserve Bank has introduced banknotes in the Mahatma Gandhi Series since 1996 and has so far issued notes in the denominations of Rs.5, Rs.10, Rs.20, Rs.50, Rs.100, Rs.500 and Rs.1000 in this series. These notes contain distinct security features to facilitate the detection of genuine notes. The present work has been done with the aim to analyze these security features in the Indian currency ... with Video Spectral comparator, which identifies the currency on the basis of spectral analysis; Kanwal, pages 824-825, Materials and Methods, Present study has been undertaken to study spectral examination of various security features in Indian paper currency prescribed by Reserve Bank of India. Currency note of Mahatma Gandhi series of denomination 1000 was selected for present study. The absorption spectral characteristics were examined by video spectral comparator (model 40). Various types of features were examined on paper currency note using different lights ranges (UV-365,312, 254nm, Ultra Violet transmitted 365nm), by using different magnification ranges and spot light, various filters. In these ranges various security features were analyzed; Kanwal, page 827, Figure 3: Paper currency note of Rs.1000 showing watermark of the Mahatma Gandhi portrait and electrolyte mark in transmitted light; Kanwal, page 828; Figure 4: Paper currency note Rs.1000 showing RBI (secret watermark) besides Gandhi watermark in transmitted; Kanwal, page 830, Figure 7: Paper currency note Rs.1000 giving fluorescent by security thread in 365nm UV light; Figure 8: Paper currency note of Rs.1000 showing micro letters RBI and Bharat in Hindi, give fluorescence in transmitted UV light; Kanwal, page 832, Figure 11: Paper currency note Rs.1000 showing latent image in 365nm UV light; Figure 12: Paper currency note Rs.1000 showing latent image in 365nm transmitted UV light; Kanwal, pages 834-836, Figure 15: Paper currency note Rs.1000 showing optical security fibers giving Yellow fluorescence under transmitted UV; Figure 16: Paper currency note Rs.1000 showing optical security fibers giving Reddish Yellow fluorescence under 365nm UV; Figure 17: Paper currency note Rs.1000 showing optical security fibers giving red Yellow fluorescence under 254nm UV; Figure 18: Paper currency note Rs.1000 showing optical security fibers giving Green fluorescence under 312nm UV; Kanval, page 839, Figure 21: Paper currency note Rs.1000 the number panels, optical fibers giving fluorescence under 365nm Ultra Violet; Figure 22: Paper currency note Rs.1000 the number panels, optical fibers giving fluorescence under 312nm ultra violet); and
process the plurality of images to validate the currency item (Kanwal, page 827, Results and Discussion, Following type of security features on paper currency note were analysed under video spectral comparator-40; Kanwal, page 841, Conclusion, Present study was carried out to analyze the various genuine features of Indian currency of denomination 1000 using Video Spectral comparator-40 (Freeman-Foster) to study various genuine features … Present study can be very helpful in distinguishing between genuine and fake Indian currency notes).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain a plurality of separate image using different spectral profiles as taught by Kanwal in the system of Lee and Collins as an alternate means to detect a wider variety of distinct security features to facilitate the detection of genuine notes / currency (Kanwal, page 824).

As per claim 33, Lee, Collins and Kanwal disclose the method for CVAL according to claim 32, wherein the step of processing the images comprises: 
recognizing at least one of characters and features on the currency item (Lee, ¶0119, the controller 940 extracts a bill characteristic from the image photographed using the visible rays and determines the denomination of the bill by comparing the extracted bill characteristic with bill characteristics of the denomination database); 
identifying the currency item based on the recognized characters and features (Lee, ¶0010, determining a denomination of the bill by comparing the image photographed using the visible rays with a denomination database); and 
retrieving from memory one or more comparison standards for the identified currency item from a library of comparison standards (Lee, ¶0084, the portable terminal determines whether a bill is counterfeit by comparing the binary-coded corrected image, such as FIGS. 7B, 7D, and 7E, with the characteristics of the corresponding bills in the genuine bill database) and 
the step of validating the currency item comprises one of: i) comparing the plurality of processed images to the one or more comparison standards, or ii) identifying one or more regions of interest on the currency item (Lee, ¶0084, the portable terminal determines whether a bill is counterfeit by comparing the binary-coded corrected image, such as FIGS. 7B, 7D, and 7E, with the characteristics of the corresponding bills in the genuine bill database); 
obtaining pixel levels from the one or more regions of interest from each image (Lee, ¶0087, FIG. 8A, the portable terminal compares a specific region of the binary-coded corrected image with regions included in the genuine bill database by reading from the pre-stored genuine bill database; Lee, ¶0091, FIG. 8B, a pixel group indicated by reference number 801 is a pixel group of the specific region of the genuine bill database and has a size of 7x7 pixels … A pixel group indicated by reference number 802 is a pixel group of the specific region of the binary-coded corrected image and has a size of 7x7 pixels); and 
comparing the pixel levels from the one or more regions of interest to the one or more comparison standards (Lee, ¶0092, The portable terminal determines a degree of a difference by comparing the pixel group 801 of the specific region of the genuine bill database and the pixel group 802 of the specific region of the binary-coded corrected image). 

As per claim 34, Lee, Collins and Kanwal disclose the method for CVAL according to claim 32, wherein the step of validating the currency item comprises: 
identifying multiple regions of interest on the currency item (Lee, ¶0082, FIGS. 7C and 7D are a corrected image and a binary-coded corrected image of a Japanese five thousand-Yen bill, respectively. In FIGS. 7C and 7D, the binary coded corrected image displays a "5000" shape 703, a predetermined Chinese character shape 704, and a round shape 705 in a left side of the image, and a person shape 706, a shape 708 extended in left and right directions, and a predetermined Chinese character shape 707 in a right side of the image); 
obtaining pixel levels each from the multiple regions of interest for each image (Lee, ¶0089, compare all regions of the binary-coded corrected image with all parts included in the genuine bill database); and 
comparing, for each image, the pixel levels from a particular region of interest to other regions of interest (Lee, ¶0087, the portable terminal compares a specific region of the binary-coded corrected image with regions included in the genuine bill database by reading from the pre-stored genuine bill database). 

As per claim 35, Lee, Collins and Kanwal disclose the method for CVAL according to claim 32, further comprising the step of: providing feedback based on the CVAL indicating that the currency item is valid or invalid (Lee, ¶0124, The output 950 outputs the possibility of the counterfeit bill, thereby enabling the user to identify the counterfeit bill. The output 950 may be a Liquid Crystal Display (LCD)). 

As per claim 42, Lee, Collins and Kanwal disclose the method for validating the currency item according to claim 32, comprises determining fitness of a banknote, wherein the step of determining the fitness of the banknote comprises: recognizing the denomination or series of the banknote (Lee, ¶0119, the controller 940 extracts a bill characteristic from the image photographed using the visible rays and determines the denomination of the bill by comparing the extracted bill characteristic with bill characteristics of the denomination database). 


Claim 27-30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee”, in view of Collins, JR. et al., U.S. Publication No. 2015/0348350, hereinafter, “Collins”, in view of Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842, hereinafter, “Kanwal” as applied to claims 24 and 32 above, and further in view of Liou et al. U.S. Publication No. 2003/0098350, hereinafter, “Liou”.

As per claim 27, Lee, Collins and Kanwal disclose the CVAL device according to claim 24, but do not explicitly disclose the following limitations as further recited however Liou discloses 
further comprising a mode-selection switch communicatively coupled to the processor for placing the CVAL device into either an indicia reading mode or a currency validation mode, wherein in indicia reading mode the processor is configured by software to: activate the one or more light sources in the illumination subsystem to illuminate an indicia item, capture at least one image of the illuminated indicia item, and process the at least one captured image to decode at least one indicium (Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the dual mode scanner as taught by Liou in the system of Lee, Collins and Kanwal in order to improve efficiency and ease of use or convenience at the point of sale system of Lee and Collins (Liou, ¶0004). 

As per claim 28, Lee, Collins, Kanwal and Liou disclose the CVAL device according to claim 27.  Liou discloses comprising an aiming subsystem communicatively coupled to the mode-selection switch and having one or more aiming-light sources and a second optical assembly for projecting (i) a first targeting pattern into the field of view when the CVAL device is in indicia reading mode and (ii) a second targeting pattern into the field of view when the CVAL device is in CVAL mode (Liou, Figure 1; Liou, Figure 2; Liou, ¶0006, a counterfeit money detecting barcode scanner in accordance with the present invention comprises a body with a scanning light source, a lens and a CCD or CMOS image sensor inside. While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable. An ultraviolet light source located either in the direction injecting light source or reflecting light. The ultraviolet light source injects the ultraviolet beam directly to the front. While applying, users can press the identifying switch to inject the ultraviolet beam and identify whether the paper money is counterfeit or not).  The motivation would be the same as above in claim 27.

As per claim 29, Lee, Collins, Kanwal and Liou disclose the CVAL device according to claim 28, wherein the second optical assembly of the aiming subsystem include at least one of a diffractive optical element and a shaping optical element for creating the first targeting pattern and the second targeting pattern (Liou, ¶0011, an ultraviolet light source 15 located either in the direction injecting light source A or reflecting light B. The ultraviolet light source 15 injects the ultraviolet beam directly to the front … users can press the identifying switch 17 to inject the ultraviolet beam and identify whether the paper money is counterfeit).  The motivation would be the same as above in claim 27.

As per claim 30, Lee, Collins, Kanwal and Liou disclose the CVAL device according to claim 28, wherein the aiming system's one or more aiming-light sources include a first laser for radiating light for the first targeting pattern and a second laser for radiating light for the second targeting pattern (Liou, Abstract, a body with a scan light source, a lens and a CCD or CMOS image sensor inside. When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor … An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off).  The motivation would be the same as above in claim 27.

As per claim 40, Lee, Collins and Kanwal disclose the method according to claim 32, but do not explicitly disclose the following limitations as further recited however Liou disclose 
wherein validating the currency item comprises validating the currency item in a currency validation mode of a CVAL device comprising a dual-mode CVAL device capable of operating in either an indicia-reading mode or the currency validation mode, the method further comprising, in the indicia-reading mode: illuminating an indicia item; capturing at least one image of the illuminated indicia item; and processing the at least one captured image to decode the indicia item (Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the dual mode scanner as taught by Liou in the system of Lee, Collins and Kanwal in order to improve efficiency and ease of use or convenience at the point of sale system of Lee and Collins (Liou, ¶0004). 


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee”, in view of Collins, JR. et al., U.S. Publication No. 2015/0348350, hereinafter, “Collins”, in view of Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842, hereinafter, “Kanwal” as applied to claim 24 above, and further in view of Perry et al., U.S. Patent No. 6,832,729, hereinafter, “Perry”.

As per claim 31, Lee, Collins and Kanwal disclose the CVAL device according to claim 24, comprising a power subsystem for supplying power to the CVAL device, wherein the power subsystem includes: a USB connector for attaching to a USB power supply, an electrical cable running between the USB connector and the CVAL device (Collins, ¶0019, The FIG. 1A depicts a situation for currency validation in which a $100 bill is placed in front of the imager (for the scanner) and the scanner (via the USB connection to the controller)), but do not explicitly disclose the following limitations as further recited however Perry discloses 
and a storage element for storing energy from the USB power supply and supplying energy to the CVAL device when the CVAL device requires energy in excess of the USB power supply's limits (Perry, column 14, lines 10-20, Since USB connections provide power, device 10 may use power 205 supplied via the USB port of the USB communication circuit 203. Power control circuitry 206 switches between power received from battery 25, external DC power 81, or via USB port 203). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the power switching control circuitry as taught by Perry in the system of Lee, Collins and Kanwal in order to ensure consistent power for the operation of the device as well as the ability to switch to a low power consumption state when the device is not in use for a period of time (Perry, column 14, lines 10-25). 


Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee”, in view of Collins, JR. et al., U.S. Publication No. 2015/0348350, hereinafter, “Collins”, in view of Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842, hereinafter, “Kanwal” as applied to claim 32 above, and further in view of Brown et al., U.S. Patent No. 6,550,671, hereinafter, “Brown”.

As per claim 36, Lee, Collins and Kanwal disclose the method according to claim 32, wherein the method further comprises: communicating with a point of sale system (Collins, ¶0018, FIGS. 1A, 1B, 1C, and 1D include a Point-Of-Sale (POS) device (manned by a cashier), a display having a screen, a scanner with a camera (imager), a controller ( currency validation device)), but do not explicitly disclose the following limitations as further recited however Brown discloses 
if the validation finds the currency item counterfeit, then acting to gather information from the currency item and/or a customer at the point of sale system (Brown, column 4, lines 25-35, Confirming authenticity includes detecting counterfeit bills using the scanned image of the bill or other means, such as ultraviolet detection, watermark detection, or magnetism detection; Brown, column 10, lines 31-36, If the bill is not determined by the computer 5 to be authentic, the computer 5 activates a silent alarm 7 to notify store managers and police authorities, and a surveillance camera 6 to record the likeness and actions of the purchaser providing the counterfeit bill in step 162). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the notification system as taught by Brown in the system of Lee, Collins and Kanwal in order to provide a notification and a video record of suspicious transactions (Brown, column 10, lines 27-36). 

As per claim 37, Lee, Collins, Kanwal and Brown disclose the method according to claim 36, wherein the step of acting to gather information from the currency item and/or the customer comprises at least one of: displaying a message on a display of the point of sale system requesting a valid identification from the customer; displaying a message on the display of the point of sale system requesting further testing of the currency item; capturing an image of the identification from the customer; and surreptitiously capturing an image of the customer using a camera that is communicatively coupled to the point of sale system (Brown, column 4, lines 25-35, Confirming authenticity includes detecting counterfeit bills using the scanned image of the bill or other means, such as ultraviolet detection, watermark detection, or magnetism detection; Brown, column 10, lines 31-36, If the bill is not determined by the computer 5 to be authentic, the computer 5 activates a silent alarm 7 to notify store managers and police authorities, and a surveillance camera 6 to record the likeness and actions of the purchaser providing the counterfeit bill in step 162).   The motivation would be the same as above in claim 36.


Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee”, in view of Collins, JR. et al., U.S. Publication No. 2015/0348350, hereinafter, “Collins”, in view of Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842, hereinafter, “Kanwal” as applied to claim 32 above, and further in view of Christophersen, U.S. Publication No. 2003/0030785, hereinafter, “Christophersen”.

As per claim 38, Lee, Collins and Kanwal disclose the method according to claim 32, but do not explicitly disclose the following limitations as further recited however Christophersen discloses 
wherein the method is executed by a CVAL device, wherein the CVAL device has an optimal position for imaging the currency item, and wherein the method further comprises: analyzing the captured images for aligning the currency item with the CVAL device (Christophersen, ¶0057, aligning the image within the appropriate rectangle for the document as informed by its class); 
providing positioning feedback to a user (Christophersen, ¶0005, obtaining images of one or more parts of the document from radiation received from that part or those parts of the document in respective different wavelength bands; Christophersen, ¶0051, visible image 32 is processed 33 in a conventional manner to determine the skew, this process also involving finding the edges of the document; Christophersen, ¶0057, aligning the image within the appropriate rectangle for the document as informed by its class), 
wherein analyzing the captured images and providing positioning feedback to the user comprises at least one of: analyzing the captured images to determine the currency item's position relative to the optimal position and based on the analysis, providing positioning feedback to a user to facilitate the alignment of the currency item with the optimal position; and analyzing the captured images to determine if at least a portion of the currency item is obscured and based on the analysis, providing positioning feedback to a user indicating that the currency item is obscured (Christophersen, ¶0057, the use of edge tracing algorithms can be applied to the image to establish the position and size of any folds around the document edges … The folds can be found by checking for orthogonality). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to confirm the alignment of the document and detect the edges, position and size of any folds as taught by Christophersen in the system of Lee, Collins and Kanwal in order to determine the condition of the document (Christophersen, ¶0003). 

As per claim 39, Lee, Collins, Kanwal and Christophersen disclose the method according to claim 38, wherein providing positioning feedback comprises providing at least one of visual, audible, and/or tactile positioning feedback, an illumination of at least one visual indicator on the CVAL device, a sound generated by a speaker in the CVAL device or an image projected by CVAL device into the field of view of the CVAL device (Christophersen, ¶0038, when no document is present the transmissive source is set to be brighter than any reflected image; Christophersen, ¶0044, Before a document arrives at the detector system 3 (FIG. 1A) the transmissive source 5 will be illuminating the detector(s) 16 creating a constant bright image in the visible domain. The arrival of the document 14 will interrupt this beam creating a trigger indicating the arrival of its leading edge … with the document 14 present the detector(s) 16 will receive light from the reflective sources 12,13 until either a hole in the document occurs in front of the detector or the trailing edge arrives. Both events will lead to the light level at the detector rising back to the "no document" level).  The motivation would be the same as above in claim 38.


Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee”, in view of Collins, JR. et al., U.S. Publication No. 2015/0348350, hereinafter, “Collins”, in view of Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842, hereinafter, “Kanwal” as applied to claim 42 above, and further in view of Ross et al., U.S. Publication No. 2014/0112570, hereinafter, “Ross”.

As per claim 43, Lee, Collins and Kanwal disclose the method for determining the fitness of a banknote according to claim 42 (Lee, ¶0119, the controller 940 extracts a bill characteristic from the image photographed using the visible rays and determines the denomination of the bill by comparing the extracted bill characteristic with bill characteristics of the denomination database), but do not explicitly disclose the following limitations as further recited however Ross discloses 
wherein the step of determining the fitness of the banknote comprises: determining an age of the banknote from the recognized denomination or series of the banknote (Ross, ¶0023, The step of providing details of the matched template, including type and orientation of the media item corresponding to the matched template, may include providing details of the currency, denomination, series, and orientation of the media item. The series may refer to a banknote series, particularly for jurisdictions having multiple series of banknotes in circulation concurrently; Ross, ¶0060, The combination of the currency, denomination, series, and orientation comprise the class of the media item; Ross, ¶0097, The process is also performed for each series of a particular denomination, for example pre-1993, 1993 to 1996, and 1996 to 2003, in each of the four orientations; Ross, ¶0098, Once all required templates have been created and stored, the media validation module 10 can be operated in identification mode).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to extract the series and the denomination of a presented currency item as taught by Ross in the system of Lee, Collins and Kanwal in order to provide a means to determine the year of issue to thereby validate banknotes (Ross, ¶0090). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 25, 27, 32, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,325,436 in view of Kanwal, Navjot Kaur, Divya Jat, and Manish Malhotra. "Spectral analysis of various security features in the Indian currency note of highest denomination using Video Spectral Comparator-40." International Journal of Innovative Science Engineering and Technology 2.11 (2015): 823-842.  Although the claims at issue are not identical, they are not patentably distinct from the reference claims because the examined application claim would have been obvious over, the reference claim in view of Kanwal as both the reference and the current application capture a plurality of images using a plurality of illumination sources to detect a response from each of the captured images.  It would have been obvious to use separate images to detect distinct security features to facilitate the detection of genuine banknotes (Kanwal, page 824).

Claims 24, 25, 27, 32, 40 and 41 of the current application recite similar limitations as claims 1, 2 and 5 of U.S. Patent No. 10,325,436 as follows:
Current Application No. 16/414,477
U.S. Patent No 10,325,436
24. A currency validation (CVAL) device, comprising: an illumination subsystem for illuminating a currency item in a field of view, wherein the illumination subsystem has a plurality of light sources, wherein each light source has a different spectral profile; an imaging subsystem having an image sensor and a first optical assembly; and a processor communicatively coupled to the illumination subsystem and the imaging subsystem, wherein the processor is configured to: activate the plurality of light sources in the illumination subsystem in a predefined sequence to illuminate the currency item with different spectral profiles; control the imaging subsystem to capture a plurality of images of the currency item, wherein each image of the images is associated with an illumination of the currency item with a different spectral profile, and wherein each image of the currency item represents a spectral response of the currency item to a spectral profile of a respective light source of the plurality of light sources of the illumination subsystem; and process the plurality of images to validate the currency item.

25. The CVAL device according to claim 24, wherein the subsystems and the processor are contained within: a handheld housing, or a point of sale counter having a window onto which the currency item is placed for illumination and imaging
1. A point of sale system, comprising: a cash register for registering and calculating transactions at a point of sale; a handheld imager communicatively coupled to the cash register, the handheld imager operable in either (i) an indicia reading mode for reading indicia as part of a checkout process or (ii) in a currency validation mode (CVAL mode) for validating currency as part of a checkout process; wherein in the CVAL mode, the handheld imager is configured to illuminate a currency item in a field of view with illumination flashes from one or more light sources each having a different spectral profile and directed generally away from the handheld imager and is configured to capture at least one image of the currency item for each illumination flash to obtain a plurality of digital images of the currency item illuminated by the different spectral profiles and comprising at least one of reflected and luminescent images for each of the one or more light sources having a different spectral profile flashed, and wherein in the indicia reading mode, the handheld imager is configured to capture a digital image of an indicia item in the field of view, and process the digital image to recognize and decode one or more indicia found in the digital image, the CVAL mode and the indicia reading mode each comprising a mode of operation of the handheld imager.
41. The method according to claim 40, wherein the method further comprises adjusting a mode of operation in the dual-mode CVAL device by: analyzing the captured image for the indicia item; detecting the presence or absence of the indicia item within the captured image; wherein if the indicia item is detected in the captured image, operating the dual-mode CVAL device in the indicia-reading mode wherein images are automatically acquired and processed to read indicia; and wherein if the indicia item is not detected in the captured image or a currency item is detected in the captured image, operating the dual-mode CVAL device in the CVAL mode wherein the images are automatically acquired and processed to validate the currency item.
2. The point of sale system according to claim 1, wherein the handheld imager comprises processing circuitry and the mode of operation is set by signals from the processing circuitry, wherein the signals are generated by the processing circuitry in response to an analysis of the captured image.
27. The CVAL device according to claim 24, further comprising a mode-selection switch communicatively coupled to the processor for placing the CVAL device into either an indicia reading mode or a currency validation mode, wherein in indicia reading mode the processor is configured by software to: activate the one or more light sources in the illumination subsystem to illuminate an indicia item, capture at least one image of the illuminated indicia item, and process the at least one captured image to decode at least one indicium.
5. The point of sale system according to claim 4, wherein the interface circuitry includes at least one of: a trigger switch and the mode of operation is set by a movement of the trigger switch and a microphone and the mode of operation is set by voice command spoken into the microphone.

Claim 32 of the current application corresponds to claim 1 of U.S. Patent No. 10,325,436.  Claim 41 of the current application corresponds to claim 5 of U.S. Patent No. 10,325,436.



Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior discloses capturing a series of images using different spectral profiles to recognize distinct security features to facilitate the detection of genuine notes, the prior art does not disclose the limitations “wherein validating the currency item comprises validating the currency item in a currency validation mode of a CVAL device comprising a dual-mode CVAL device capable of operating in either an indicia-reading mode or the currency validation mode, the method further comprising, in the indicia-reading mode: illuminating an indicia item; capturing at least one image of the illuminated indicia item; and processing the at least one captured image to decode the indicia item wherein the method further comprises adjusting a mode of operation in the dual-mode CVAL device by: analyzing the captured image for the indicia item; detecting the presence or absence of the indicia item within the captured image; wherein if the indicia item is detected in the captured image, operating the dual-mode CVAL device in the indicia-reading mode wherein images are automatically acquired and processed to read indicia; and wherein if the indicia item is not detected in the captured image or a currency item is detected in the captured image, operating the dual-mode CVAL device in the CVAL mode wherein the images are automatically acquired and processed to validate the currency item” in conjunction with other elements of the independent claims which are not suggested, anticipated or found to be obvious over the prior art made of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji et al., U.S. Publication No. 2004/0240722 discloses capturing a plurality of images of a banknote and a plurality of spectral profiles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668            
/VU LE/Supervisory Patent Examiner, Art Unit 2668